Exhibit 10.1

 

SIXTH AMENDMENT TO LEASE AGREEMENT

THIS SIXTH AMENDMENT TO LEASE AGREEMENT (this “Sixth Amendment”) is made as of
May 31, 2018, by and between ARE-3535/3565 GENERAL ATOMICS COURT, LLC, a
Delaware limited liability company (“Landlord”), and FATE THERAPEUTICS, INC., a
Delaware corporation (“Tenant”).

RECITALS

A.Landlord and Tenant are now parties to that certain Lease Agreement dated as
of December 3, 2009, as amended by that certain First Amendment to Lease
Agreement dated as of October 1, 2011, as amended by that certain Second
Amendment to Lease Agreement dated as of September 30, 2013, as amended by that
certain Third Amendment to Lease Agreement dated as of September 2, 2014, as
further amended by that certain Fourth Amendment to Lease dated as of March 2,
2015, and as further amended by that certain Fifth Amendment to Lease Agreement
dated as of June 1, 2016 (the “Fifth Amendment”) (as amended, the
“Lease”).  Pursuant to the Lease, Tenant leases certain premises consisting of
approximately 47,924 rentable square feet (“Existing Premises”) on the first and
second floors of that certain building located at 3535 General Atomics Court,
San Diego, California.  The Existing Premises are more particularly described in
the Lease.  Capitalized terms used herein without definition shall have the
meanings defined for such terms in the Lease.

B.Landlord and Tenant desire, subject to the terms and conditions set forth
below, to amend the Lease to, among other things, expand the size of the
Existing Premises by adding that portion of the first floor of the Building
containing approximately 24,197 rentable square feet, as shown on Exhibit A
attached to this Sixth Amendment (the “Third Expansion Premises”).

NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

1.

Third Expansion Premises.  In addition to the Existing Premises, commencing on
the Third Expansion Premises Commencement Date, Landlord leases to Tenant, and
Tenant leases from Landlord, the Third Expansion Premises.

2.

Delivery.  Landlord shall use diligent efforts to achieve Substantial Completion
of Landlord’s Work and deliver the Third Expansion Premises (“Delivery” or
“Deliver”) to Tenant on or before the Target Third Expansion Premises
Commencement Date (which date shall be subject to Force Majeure delays and
Tenant Delays).  If Landlord fails to timely Deliver the Third Expansion
Premises, Landlord shall not be liable to Tenant for any loss or damage
resulting therefrom, and the Lease with respect to the Third Expansion Premises
shall not be void or voidable.  As used herein, the terms “Landlord’s Work,”
“Tenant Delays” and “Substantial Completion” shall have the meanings set forth
for such terms in the work letter attached to this Sixth Amendment as Exhibit B
(“Third Expansion Premises Work Letter”).

The “Third Expansion Premises Commencement Date” shall be the earlier to occur
of: (i) the date that Landlord delivers the Third Expansion Premises to Tenant,
or (ii) the date that Landlord could have delivered to Third Expansion Premises
to Tenant but for Tenant Delays.  The “Target Third Expansion Premises
Commencement Date” shall be January 1, 2019.  Upon request of Landlord, Tenant
shall (absent manifest error) execute and deliver a written acknowledgment of
the Third Expansion Premises Commencement Date and the expiration date in a form
substantially similar to the form of the “Acknowledgement of Commencement Date”
attached to the Lease as Exhibit D; provided, however, Tenant’s failure to
execute and deliver such acknowledgment shall not affect Landlord’s rights
hereunder.

 

--------------------------------------------------------------------------------

 

Except as set forth in the Third Expansion Premises Work Letter: (i) Tenant
shall accept the Third Expansion Premises in their condition as of the Third
Expansion Premises Commencement Date, subject to all applicable Legal
Requirements; (ii) Landlord shall have no obligation for any defects in the
Third Expansion Premises; and (iii) Tenant’s taking possession of the Third
Expansion Premises shall be conclusive evidence that Tenant accepts the Third
Expansion Premises and that the Third Expansion Premises were in good condition
at the time possession was taken.

Tenant agrees and acknowledges that, except as otherwise expressly set forth in
this Sixth Amendment or the Third Expansion Premises Work Letter, neither
Landlord nor any agent of Landlord has made any representation or warranty with
respect to the condition of all or any portion of the Third Expansion Premises,
and/or the suitability of the Third Expansion Premises for the conduct of
Tenant’s business, and Tenant waives any implied warranty that the Third
Expansion Premises are suitable for the Permitted Use.

3.

Premises; Rentable Area of Premises and Building.  As of Third Expansion
Premises Commencement Date, the defined terms “Premises” and “Rentable Area of
Premises” on page 1 of the Lease shall be deleted in their entirety and replaced
with the following:

“Premises:  That portion of the Building, containing approximately 72,121
rentable square feet, consisting of (i) approximately 18,813 rentable square
feet located on the western half of the second floor of the Building (“Second
Floor Premises”), (ii) approximately 4,871 rentable square feet located on the
first floor of the Building (“Expansion Premises”), (iii) approximately 24,240
rentable square feet located on the second floor of the Building (“Second
Expansion Premises”), and (iv) approximately 24,197 rentable square feet located
on the first floor of the Building (“Third Expansion Premises”), all as
determined by Landlord, as shown on Exhibit A.”

“Rentable Area of Premises: 72,121 sq. ft.”

As of the date Third Expansion Premises Commencement Date, Exhibit A to the
Lease shall be amended to include the Third Expansion Premises as shown on
Exhibit A attached to this Sixth Amendment.

4.

Base Rent.  

a.Existing Premises.  Tenant shall continue paying Base Rent with respect to the
Existing Premises pursuant to the terms of the Lease through June 30, 2023.
Commencing July 1, 2023, through December 31, 2023, Tenant shall continue to pay
monthly Base Rent at the same rate per rentable square foot that Tenant is
required to pay for the month of June 2023.  Commencing on January 1, 2024, and
on each January 1st thereafter during the Base Term (each, an “Existing Premises
Adjustment Date”), Base Rent payable with respect to the Existing Premises shall
be increased by multiplying the Base Rent payable with respect to the Existing
Premises immediately before such Existing Premises Adjustment Date by 3% (the
“Rent Adjustment Percentage”) and adding the resulting amount to the Base Rent
payable with respect to the Existing Premises immediately before such Existing
Premises Adjustment Date.  Base Rent with respect to the Existing Premises, as
so adjusted, shall thereafter be due as provided herein.

b.Third Expansion Premises.  Commencing on the Third Expansion Premises
Commencement Date, Tenant shall pay Base Rent with respect to the Third
Expansion Premises in the amount of $4.35 per rentable square foot of the Third
Expansion Premises per month.  On each annual anniversary of the Third Expansion
Premises Commencement Date (each, a “Third Expansion Premises Adjustment Date”),
Base Rent payable with respect to the Third Expansion Premises shall be
increased by multiplying the Base Rent payable with respect to the Third
Expansion Premises immediately before such Third Expansion Premises Adjustment
Date by the Rent Adjustment Percentage and adding the resulting amount to the
Base Rent payable

 

 

2

[gebp5rm3spaf000001.jpg]

 

--------------------------------------------------------------------------------

 

with respect to the Third Expansion Premises immediately before such Third
Expansion Adjustment Date.  Base Rent with respect to the Third Expansion
Premises, as so adjusted, shall thereafter be due as provided herein.

Notwithstanding anything to the contrary contained herein, so long as no Default
has occurred and is continuing under the Lease, Tenant shall not be required to
pay Base Rent with respect to the Third Expansion Premises only for the period
commencing on the Third Expansion Premises Commencement Date through the
expiration of the 6th month following the Third Expansion Premises Commencement
Date (the “Abatement Period”).  Tenant shall commence paying full Base Rent with
respect to the Third Expansion Premises, as adjusted pursuant to this Section
4(b), on the first day of the 7th month after the Third Expansion Premises
Commencement Date.  Notwithstanding anything to the contrary contained herein,
Tenant shall continue to pay Operating Expenses, Utilities and janitorial
expenses for the Premises (the Existing Premises and the Third Expansion
Premises) during the Abatement Period.  For the avoidance of doubt, during the
Abatement Period, Tenant shall be required to pay administration rent each month
equal to the amount of the administration rent that Tenant would have been
required to pay pursuant to Section 5 of the original Lease in the absence of
there being an Abatement Period with respect to Third Expansion Premises.

5.

Tenant’s Share. As of the Third Expansion Premises Commencement Date, the
defined terms “Tenant’s Share of Operating Expenses for the Building” and
“Tenant’s Share of Operating Expenses for the Project” on page 1 of the Lease
shall be deleted in their entirety and replaced with the following:

“Tenant’s Share of Operating Expenses for the Building: 100%”

“Tenant’s Share of Operating Expenses for the Project:  34.58%”

For clarity, the percentage shares set forth above are based upon Tenant’s
leasing of 100% of the total rentable square footage of the Building, but
specifically excluding the following:  the fitness center, conference center and
restaurant (i.e, Green Acres) located within the Building (collectively, the
“Building Amenities”). Rather, the square footage of the Building Amenities,
along with the square footage of the conference rooms located at 3565 General
Atomics Court, are allocated as Common Area among the tenants of the Project.

6.

Security Deposit.  As of the date of this Sixth Amendment, the defined term
“Security Deposit” on Page 1 of the Lease is deleted in its entirely and
replaced with the following:

“Security Deposit:  $177,359.00”

Landlord currently holds a Security Deposit in the amount of $72,102.00 under
the Lease.  Concurrently with Tenant’s delivery of a signed original of this
Sixth Amendment to Landlord, Tenant shall deliver to Landlord an amended Letter
of Credit which increases the amount of the existing Letter of Credit being held
by Landlord to $177,359.00 or an additional Letter of Credit in the amount of
$105,257.

7.

Base Term.  As of the Third Expansion Premises Commencement Date, the defined
term “Base Term” on page 1 of the Lease shall be deleted in its entirety and
replaced with the following:

“Base Term: Commencing (i) with respect to the Second Floor Premises on June 10,
2010, (ii) with respect to the Expansion Premises on the Expansion Premises
Commencement Date, (iii) with respect to the Second Expansion Premises on the
Second Expansion Premises Commencement Date, and (iv) with respect to the Third
Expansion Premises on the Third

 

 

3

[gebp5rm3spaf000001.jpg]

 

--------------------------------------------------------------------------------

 

Expansion Premises Commencement Date, and ending with respect to the entire
Premises on the date that is 120 months after the Third Expansion Premises
Commencement Date.”

8.

The Alexandria Amenities.  Section 8 of the Fifth Amendment is hereby deleted in
its entirety and replaced with the following:

“8.The Alexandria Amenities.

a.Generally.  ARE-SD Region No. 17, LLC, a Delaware limited liability company
(“The Alexandria Landlord”) has constructed certain amenities at the property
owned by The Alexandria Landlord located at 10996 Torreyana Road, San Diego,
California (“The Alexandria”), which, as of the date of this Sixth Amendment,
include, without limitation, shared conference facilities (“Shared Conference
Facilities”), a fitness center (“Fitness Center”) and restaurant (collectively,
the “Amenities”) for non-exclusive use by (a) Tenant, (b) other tenants of the
Project, (c) Landlord, (d) the tenants of The Alexandria Landlord, (e) The
Alexandria Landlord, (e) other affiliates of Landlord, The Alexandria Landlord
and Alexandria Real Estate Equities, Inc. (“ARE”), (f) the tenants of such other
affiliates of Landlord, The Alexandria Landlord and ARE, and (g) any other
parties permitted by The Alexandria Landlord (collectively, “Users”).  Landlord,
The Alexandria Landlord, ARE, and all affiliates of Landlord, The Alexandria
Landlord and ARE may be referred to collectively herein as the “ARE
Parties.”  Notwithstanding anything to the contrary contained herein, Tenant
acknowledges and agrees that The Alexandria Landlord shall have the right, at
the sole discretion of The Alexandria Landlord, to not make the Amenities
available for use by some or all currently contemplated Users (including
Tenant).  The Alexandria Landlord shall have the sole right to determine all
matters related to the Amenities including, without limitation, relating to the
reconfiguration, relocation, modification or removal of any of the Amenities at
The Alexandria and/or to revise, expand or discontinue any of the services (if
any) provided in connection with the Amenities.  Tenant acknowledges and agrees
that Landlord has not made any representations or warranties regarding the
availability of the Amenities and that Tenant is not entering into this Sixth
Amendment relying on the continued availability of the Amenities to Tenant.

b.License.  Commencing on the Second Expansion Premises Commencement Date, and
so long as The Alexandria and the Project continue to be owned by affiliates of
ARE, Tenant shall have the non-exclusive right to the use of the available
Amenities in common with other Users pursuant to the terms of this Section 8.
Fitness center passes shall be issued to Tenant for all full time employees of
Tenant employed at the Premises.  Commencing on the Third Expansion Premises
Commencement Date, Tenant shall (i) commence paying Landlord a fixed fee
(“Amenities Fee”) equal to $0.18 per rentable square foot of the Third Expansion
Premises per month, which Amenities Fee shall by payable on the first day of
each month during the Term whether or not Tenant elects to use any or all of the
Amenities, and (ii) continue paying the Amenities Fee with respect to the
Existing Premises in the amount of $0.10 per rentable square foot of the
Existing Premises per month, which Amenities Fee shall by payable on the first
day of each month during the Term whether or not Tenant elects to use any or all
of the Amenities.  The Amenities Fee payable with respect to the Third Expansion
Premises and the Existing Premises, respectively, shall be increased annually by
3% including, if applicable, during each Extension Term. Notwithstanding
anything to the contrary contained herein, if Tenant exercises its Extension
Option under the Lease, then commencing on the commencement date of the
Extension Term, Tenant shall commence paying the Amenities Fee with respect to
the Existing Premises at the same rate per rentable square foot that Tenant is
then paying with respect to the Third Expansion Premises (as adjusted pursuant
to this paragraph).

 

 

4

[gebp5rm3spaf000001.jpg]

 

--------------------------------------------------------------------------------

 

If both the Shared Conference Facilities and the Fitness Center become
materially unavailable for use by Tenant (for any reason other than a Default by
Tenant under this Lease or the default by Tenant of any agreement(s) relating to
the use of the Amenities by Tenant) for a period in excess of 30 consecutive
days, then, commencing on the date that both the Shared Conference Facilities
and the Fitness Center in their entirety become materially unavailable for use
by Tenant and continuing for the period that both the Shared Conference
Facilities and the Fitness Center in their entirety remain materially
unavailable for use by Tenant, the Amenities Fee then-currently payable by
Tenant shall be abated.

c.Shared Conference Facilities.  Use by Tenant of the Shared Conference
Facilities and restaurant at The Alexandria shall be in common with other Users
with scheduling procedures reasonably determined by The Alexandria Landlord or
The Alexandria Landlord’s then designated event operator (“Event
Operator”).  Tenant’s use of the Shared Conference Facilities shall be subject
to the payment by Tenant to The Alexandria Landlord of a fee equal to The
Alexandria Landlord’s quoted rates for the usage of the Shared Conference
Facilities in effect at the time of Tenant’s scheduling.  Tenant’s use of the
conference rooms in the Shared Conference Area shall be subject to availability
and The Alexandria Landlord (or, if applicable, Event Operator) reserves the
right to exercise its reasonable discretion in the event of conflicting
scheduling requests among Users.  Tenant hereby acknowledges that (i) Biocom/San
Diego, a California non-profit corporation (“Biocom”) has the right to reserve
the Shared Conference Facilities and any reservable dining area(s) included
within the Amenities for up to 50% of the time that such Shared Conference
Facilities and reservable dining area(s) are available for use by Users each
calendar month, and (ii) Illumina, Inc., a Delaware corporation, has the
exclusive use of the main conference room within the Shared Conference
Facilities for up to 4 days per calendar month.

Tenant shall be required to use the food service operator designated by The
Alexandria Landlord at The Alexandria (the “Designated Food and Beverage
Operator”) for any food and/or beverage service or catered events held by Tenant
in the Shared Conference Facilities.  As of the date of this Second Amendment,
the Designated Food and Beverage Operator is The Farmer and the Seahorse.  The
Alexandria Landlord has the right, in its sole and absolute discretion, to
change the Designated Food and Beverage Operator at any time.  Tenant may not
use any vendors other than the Designated Food and Beverage Operator nor may
Tenant supply its own food and/or beverages in connection with any food and/or
beverage service or catered events held by Tenant in the Shared Conference
Facilities.

Tenant shall, at Tenant’s sole cost and expense, (i) be responsible for the
set-up of the Shared Conference Facilities in connection with Tenant’s use
(including, without limitation ensuring that Tenant has a sufficient number of
chairs and tables and the appropriate equipment), and (ii) surrender the Shared
Conference Facilities after each time that Tenant uses the Shared Conference
Facilities free of Tenant’s personal property, in substantially the same set up
and same condition as received, and free of any debris and trash.  If Tenant
fails to restore and surrender the Shared Conference Facilities as required by
sub-section (ii) of the immediately preceding sentence, such failure shall
constitute a “Shared Facilities Default.”  Each time that Landlord reasonably
determines that Tenant has committed a Shared Facilities Default, Tenant shall
be required to pay Landlord a penalty within 5 days after notice from Landlord
of such Shared Facilities Default.  The penalty payable by Tenant in connection
with the first Shared Facilities Default shall be $200.  The penalty payable
shall increase by $50 for each subsequent Shared Facilities Default (for the
avoidance of doubt, the penalty shall be $250 for the second Shared Facilities
Default, shall be $300 for the third Shared Facilities Default, etc.).  In
addition to the foregoing, Tenant shall be responsible for reimbursing The

 

 

5

[gebp5rm3spaf000001.jpg]

 

--------------------------------------------------------------------------------

 

Alexandria Landlord or Landlord, as applicable, for all costs expended by The
Alexandria Landlord or Landlord, as applicable, in repairing any damage to the
Shared Conference Facilities, the Amenities, or The Alexandria caused by Tenant
or any Tenant Related Party.  The provisions of this Section 9(c) shall survive
the expiration or earlier termination of the Lease.

d.Restaurant.  Tenant’s employees that have been issued an access card to The
Alexandria shall have the right, along with other Users, to access and use the
restaurant located at The Alexandria.

e.Rules and Regulations.  Tenant shall be solely responsible for paying for any
and all ancillary services (e.g., audio visual equipment) provided to Tenant,
all food services operators  and any other third party vendors providing
services to Tenant at The Alexandria.  Tenant shall use the Amenities
(including, without limitation, the Shared Conference Facilities) in compliance
with all applicable Legal Requirements and any reasonable rules and regulations
imposed by The Alexandria Landlord or Landlord from time to time and in a manner
that will not interfere with the rights of other Users.  The use of Amenities
other than the Shared Conference Facilities by employees of Tenant shall be in
accordance with the terms and conditions of the standard licenses,
indemnification and waiver agreement in each case as reasonably required by The
Alexandria Landlord or the operator of the Amenities to be executed by all
persons wishing to use such Amenities.  Neither The Alexandria Landlord nor
Landlord (nor, if applicable, any other affiliate of Landlord) shall have any
liability or obligation for the breach of any rules or regulations by other
Users with respect to the Amenities.  Tenant shall not make any alterations,
additions, or improvements of any kind to the Shared Conference Facilities, the
Amenities or The Alexandria.

Tenant acknowledges and agrees that The Alexandria Landlord shall have the right
at any time and from time to time to reconfigure, relocate, modify or remove any
of the Amenities at The Alexandria and/or to revise, expand or discontinue any
of the services (if any) provided in connection with the Amenities.

f.Waiver of Liability and Indemnification.  Tenant warrants that it will use
reasonable care to prevent damage to property and injury to persons while on The
Alexandria.  Tenant waives any claims it or any Tenant Parties may have against
any ARE Parties relating to, arising out of or in connection with the Amenities
and any entry by Tenant and/or any Tenant Parties onto The Alexandria, and
Tenant releases and exculpates all ARE Parties from any liability relating to,
arising out of or in connection with the Amenities and any entry by Tenant
and/or any Tenant Parties onto The Alexandria.  Tenant hereby agrees to
indemnify, defend, and hold harmless the ARE Parties from any claim of damage to
property or injury to person relating to, arising out of or in connection with
(i) the use of the Amenities by Tenant or any Tenant Parties, and (ii) any entry
by Tenant and/or any Tenant Parties onto The Alexandria, except to the extent
caused by the negligence or willful misconduct of ARE Parties.  The provisions
of this Section 8(f) shall survive the expiration or earlier termination of the
Lease.

g.Insurance.  As of the Expansion Premises Commencement Date, Tenant shall cause
The Alexandria Landlord to be named as an additional insured under the
commercial general liability policy of insurance that Tenant is required to
maintain pursuant to Section 17 of the original Lease.”

 

 

6

[gebp5rm3spaf000001.jpg]

 

--------------------------------------------------------------------------------

 

9.

Right to Expand.  Section 9 of the Fifth Amendment is hereby deleted in its
entirety and replaced with the following:

“9. Right to Expand.

a.Right of First Refusal.  So long as Tenant is then leasing and occupying no
less than 100% of the Premises, each time during the Base Term that Landlord
intends to accept a written proposal or deliver a proposal or counter proposal
which Landlord would be willing to accept (the “Pending Deal”) to lease all or a
portion of the ROFR Space (as hereinafter defined) to a third party (for other
than fitness, restaurant, conference or event operation, or other amenity uses),
Landlord shall deliver to Tenant written notice (the “Pending Deal Notice”) of
the existence of such Pending Deal and the material terms of such Pending Deal
(which material terms shall include the proposed rental rate for the ROFR
Space).  For purposes of this Section 9(a), “ROFR Space” shall mean any space in
the Building which, as of the date of the Sixth Amendment is being utilized as
an amenity space, which is not occupied by a tenant or which is occupied by a
then existing tenant that does not wish to renew (whether or not such tenant has
a right to renew) its occupancy of such space.  Tenant shall be entitled to
exercise its right under this Section 9(a) only with respect to the entire ROFR
Space described in such Pending Deal Notice (“Identified Space”).  Within 10
days after Tenant’s receipt of the Pending Deal Notice, Tenant shall deliver to
Landlord written notice (the “Space Acceptance Notice”) if Tenant elects to
lease the Identified Space.  Tenant’s right to receive the Pending Deal Notice
and election to lease or not lease the Identified Space pursuant to this Section
9(a) is hereinafter referred to as the “Right of First Refusal.”  If Tenant
elects to lease the Identified Space described in the Pending Deal Notice by
delivering the Space Acceptance Notice within the required 10 day period, Tenant
shall be deemed to agree to lease the Identified Space on the same general terms
and conditions as the Lease except that the terms of the Lease shall be modified
to reflect the terms of the Pending Deal Notice for the rental of the Identified
Space.  Tenant acknowledges that the term of the Lease with respect to the
Identified Space and the Term of the Lease with respect to the then-existing
Premises may not be co-terminous.  Notwithstanding anything to the contrary
contained herein, in no event shall the Work Letter, the Second Expansion
Premises Work Letter or the Third Expansion Premises Work Letter apply to the
Identified Space.  If Tenant fails to deliver a Space Acceptance Notice to
Landlord within the required 10 day period, Tenant shall be deemed to have
waived its rights under this Section 9(a) to lease the Identified Space, and
Landlord shall have the right to lease the Identified Space to any third party
on any terms and conditions acceptable to Landlord.  Notwithstanding the
foregoing, Tenant’s Right of First Refusal shall be immediately restored, and
Landlord shall deliver to Tenant an additional Pending Deal Notice in accordance
with this Section 9(a), with respect to the Identified Space if (i) Landlord
fails to enter into an agreement to lease the Identified Space to a third party
within 6 months after Landlord’s delivery to Tenant of the Pending Deal Notice
applicable to such Identified Space (“Free Period”), or (ii) if at any time
within such Free Period, Landlord intends to lease the Identified Space to a
third party at an effective base rental rate for the Identified Space which is
less than 95% of the effective base rental rate provided for in the Pending Deal
Notice applicable to such Identified Space. Tenant’s Right of First Refusal
shall be ongoing during the Base Term; provided, however that Tenant shall have
no right to exercise the Right of First Refusal and the provisions of this
Section 9(a) shall no longer apply after the date that is 12 months prior to the
expiration of the Base Term if Tenant has not exercised its Extension Right
pursuant to Section 10 of the Sixth Amendment or following Tenant’s delivery of
a Termination Notice pursuant to Section 11 of the Sixth Amendment.

b.Amended Lease.  If Tenant fails to timely deliver a Space Exercise Notice,
then Tenant shall be deemed to have waived its right to Lease such Identified
Space subject to the terms of Section 9(a).  If Landlord tenders to Tenant an
amendment to the Lease

 

 

7

[gebp5rm3spaf000001.jpg]

 

--------------------------------------------------------------------------------

 

setting forth the terms for the rental of the Identified Space consistent with
those set forth in the Pending Deal Notice and otherwise consistent with the
terms of the Lease and Tenant fails to execute such Lease amendment within 15
business days following such tender, Tenant shall be deemed to have forever
waived its right to lease such Identified Space.

c.Exceptions.  Notwithstanding the above, the Right of First Refusal shall, at
Landlord’s option, not be in effect and may not be exercised by Tenant:

(i)during any period of time that Tenant is in Default under any provision of
the Lease; provided, however, that Landlord has provided written notice to
Tenant of such Default in accordance with the Lease; or

(ii)if Tenant has been in Default under any provision of the Lease 3 or more
times, whether or not the Defaults are cured, during the 12 month period prior
to the date on which Tenant seeks to exercise the Right of First Refusal;
provided, however, that Landlord has provided written notice to Tenant of each
such Default in accordance with the Lease.

d.Termination.  The Right of First Refusal shall, at Landlord’s option,
terminate and be of no further force or effect even after Tenant’s due and
timely exercise of the Right of First Refusal if, after such exercise, but prior
to the commencement date of the lease of the Identified Space, (i) Tenant fails
to timely cure any Default by Tenant under the Lease; or (ii) Tenant has
Defaulted 3 or more times during the period from the date of the exercise of the
Right of First Refusal to the date of the commencement of the lease of the
Identified Space, whether or not such Defaults are cured; provided, however,
that in each such case, Landlord has provided written notice to Tenant of each
such Default in accordance with the Lease.

e.Rights Personal.  The Right of First Refusal is personal to Tenant and is not
assignable without Landlord’s consent, which may be granted or withheld in
Landlord’s sole discretion separate and apart from any consent by Landlord to an
assignment of Tenant’s interest in the Lease, except that they may be assigned
in connection with any Permitted Assignment of the Lease.

f.No Extensions.  The period of time within which the Right of First Refusal may
be exercised shall not be extended or enlarged by reason of Tenant’s inability
to exercise the Right of First Refusal.”

10.

Right to Extend Term.  Section 10 of the Fifth Amendment is hereby deleted in
its entirety and replaced with the following:

“10.Right to Extend Term.  Tenant shall have the right to extend the Term of the
Lease upon the following terms and conditions:

a.Extension Right.  Tenant shall have 1 right (the “Extension Right”) to extend
the term of the Lease for 5 years (the “Extension Term”) on the same terms and
conditions as the Lease (other than with respect to Base Rent, the Work Letter,
the Second Expansion Premises Work Letter and the Third Expansion Premises Work
Letter) by giving Landlord written notice of its election to exercise the
Extension Right at least 12 months prior to the expiration of the Base Term of
the Lease.

Upon the commencement of the Extension Term, Base Rent shall be payable at the
Market Rate (as defined below).  Base Rent shall thereafter be adjusted on each
annual anniversary of the commencement of such Extension Term by a percentage as
determined by Landlord and agreed to by Tenant at the time the Market Rate is
determined.  As used herein, “Market Rate” shall mean the rate that comparable
landlords of comparable buildings have accepted in current transactions from
non-equity

 

 

8

[gebp5rm3spaf000001.jpg]

 

--------------------------------------------------------------------------------

 

(i.e., not being offered equity in the buildings) and nonaffiliated tenants of
similar financial strength for space of comparable size, quality (including all
Tenant Improvements, Alterations and other improvements) and floor height in
Class A laboratory/office buildings in the Torrey Pines area of San Diego for a
comparable term, with the determination of the Market Rate to take into account
all relevant factors, including tenant inducements, views, available amenities
(including, without limitation, the Amenities (as defined in the Lease), age of
the Building, age of mechanical systems serving the Premises, parking costs,
leasing commissions, allowances or concessions, if any.  

If, on or before the date which is 270 days prior to the expiration of the Base
Term of this Lease, Tenant has not agreed with Landlord’s determination of the
Market Rate and the rent escalations during the Extension Term after negotiating
in good faith, Tenant shall be deemed to have elected arbitration as described
in Section 10(b).  Tenant acknowledges and agrees that, if Tenant has elected to
exercise the Extension Right by delivering notice to Landlord as required in
this Section 10(a), Tenant shall have no right thereafter to rescind or elect
not to extend the term of the Lease for the Extension Term.  

b.Arbitration.  

(i)Within 10 days of Tenant’s notice to Landlord of its election (or deemed
election) to arbitrate the Market Rate, each party shall deliver to the other a
proposal containing the Market Rate that the submitting party believes to be
correct (“Extension Proposal”).  If either party fails to timely submit an
Extension Proposal, the other party’s submitted proposal shall determine the
Base Rent for the Extension Term.  If both parties submit Extension Proposals,
then Landlord and Tenant shall meet within 7 days after delivery of the last
Extension Proposal and make a good faith attempt to mutually appoint a single
Arbitrator (and defined below) to determine the Market Rate.  If Landlord and
Tenant are unable to agree upon a single Arbitrator, then each shall, by written
notice delivered to the other within 10 days after the meeting, select an
Arbitrator.  If either party fails to timely give notice of its selection for an
Arbitrator, the other party’s submitted proposal shall determine the Base Rent
for the Extension Term.  The 2 Arbitrators so appointed shall, within 5 business
days after their appointment, appoint a third Arbitrator.  If the 2 Arbitrators
so selected cannot agree on the selection of the third Arbitrator within the
time above specified, then either party, on behalf of both parties, may request
such appointment of such third Arbitrator by application to any state court of
general jurisdiction in the jurisdiction in which the Premises are located, upon
10 days prior written notice to the other party of such intent.

(ii)The decision of the Arbitrator(s) shall be made within 30 days after the
appointment of a single Arbitrator or the third Arbitrator, as applicable.  The
decision of the single Arbitrator shall be final and binding upon the
parties.  The average of the two closest Arbitrators in a three Arbitrator panel
shall be final and binding upon the parties.  Each party shall pay the fees and
expenses of the Arbitrator appointed by or on behalf of such party and the fees
and expenses of the third Arbitrator shall be borne equally by both parties.  If
the Market Rate is not determined by the first day of the Extension Term, then
Tenant shall pay Landlord Base Rent in an amount equal to the Base Rent in
effect immediately prior to the Extension Term and increased by the Rent
Adjustment Percentage until such determination is made.  After the determination
of the Market Rate, the parties shall make any necessary adjustments to such
payments made by Tenant.  Landlord and Tenant shall then execute an amendment
recognizing the Market Rate for the Extension Term.

(iii)An “Arbitrator” shall be any person appointed by or on behalf of either
party or appointed pursuant to the provisions hereof and:  (i) shall be (A) a
member of the American Institute of Real Estate Appraisers with not less than 10
years of experience in the appraisal of improved office and high tech industrial
real estate in the San Diego area, or (B) a licensed commercial real estate
broker with not less than 15

 

 

9

[gebp5rm3spaf000001.jpg]

 

--------------------------------------------------------------------------------

 

years experience representing landlords and/or tenants in the leasing of high
tech or life sciences space in the San Diego area, (ii) devoting substantially
all of their time to professional appraisal or brokerage work, as applicable, at
the time of appointment and (iii) be in all respects impartial and
disinterested.

c.Rights Personal.  The Extension Right is personal to Tenant and is not
assignable without Landlord’s consent, which may be granted or withheld in
Landlord’s sole discretion separate and apart from any consent by Landlord to an
assignment of Tenant’s interest in the Lease, except that they may be assigned
in connection with any Permitted Assignment of the Lease.

d.Exceptions.  Notwithstanding anything set forth above to the contrary, the
Extension Right shall, at Landlord’s option, not be in effect and Tenant may not
exercise the Extension Right:

(i)during any period of time that Tenant is in Default under any provision of
the Lease; or

(ii)if Tenant has been in Default under any provision of the Lease 3 or more
times, whether or not the Defaults are cured, during the 12 month period
immediately prior to the date that Tenant intends to exercise the Extension
Right, whether or not the Defaults are cured.

e.No Extensions.  The period of time within which the Extension Right may be
exercised shall not be extended or enlarged by reason of Tenant’s inability to
exercise the Extension Right.

f.Termination.  The Extension Right shall, at Landlord’s option, terminate and
be of no further force or effect even after Tenant’s due and timely exercise of
the Extension Right, if, after such exercise, but prior to the commencement date
of the Extension Term, (i) Tenant fails to timely cure any default by Tenant
under the Lease; or (ii) Tenant has Defaulted 3 or more times during the period
from the date of the exercise of the Extension Right to the date of the
commencement of the Extension Term, whether or not such Defaults are cured.”

11.

Early Termination Right.  Tenant shall have the right, subject to the provisions
of this Section 11, to terminate the Lease (“Termination Right”) with respect to
the entire Premises only on the last day of the 82nd month after the Third
Expansion Premises Commencement Date (“Early Termination Date”), so long as
Tenant delivers to Landlord (a) a written notice (“Termination Notice”), of its
election to exercise its Termination Right no less than 12 months in advance of
the Early Termination Date, and (b) the payment to Landlord concurrent with
Tenant’s delivery of the Termination Notice to Landlord, of an early termination
payment in the amount of $2,500,000 (collectively, the “Early Termination
Payment”).  If Tenant timely and properly exercises the Termination Right and
delivers the Early Termination Payment, Tenant shall vacate the Premises and
deliver possession thereof to Landlord in the condition required by the terms of
this Lease on or before the Early Termination Date and Tenant shall have no
further obligations under the Lease after the Early Termination Date except for
those accruing prior to the Early Termination Date and those which, pursuant to
the terms of this Lease, survive the expiration or early termination of this
Lease.  If Tenant does not deliver to Landlord the Termination Notice and the
Early Termination Payment within the time period provided in this paragraph,
Tenant shall be deemed to have waived its Termination Right and the provisions
of this Section 11 shall have no further force or effect.  

12.

Signage.  Commencing on the Third Expansion Premises Commencement Date, Tenant
shall have the right, at Tenant’s sole cost and expense, to signage bearing
Tenant’s name and logo on a location at the top of the Building reasonably
acceptable to Landlord and Tenant (the “Building Sign”).  Notwithstanding the
foregoing, Tenant acknowledges and agrees that the Building Sign

 

 

10

[gebp5rm3spaf000001.jpg]

 

--------------------------------------------------------------------------------

 

including, without limitation, the size, color and type, shall be subject to
Landlord’s prior written approval, which shall not be unreasonably withheld and
shall be consistent with applicable Legal Requirements.  Tenant shall be
responsible, at Tenant’s sole cost and expense, for the installation of the
Building Sign, maintenance of the Building Sign, for the removal of the Building
Sign at the expiration or earlier termination of the Lease and for the repair of
all damage resulting from such removal.

13.

Parking.  Commencing on the Third Expansion Premises Commencement Date, in
addition to the parking spaces to which Tenant is entitled under the Lease,
Tenant shall be entitled to use its pro rata share of unreserved parking spaces
with respect to the Third Expansion Premises in those areas of the Project
designated for non-reserved parking. Commencing on the Third Expansion Premises
Commencement Date, Tenant shall have the right to use all of the parking spaces
in the parking area located under the Building, which parking spaces shall be
counted against Tenant’s pro rata share of parking spaces.

14.

California Accessibility Disclosure.  For purposes of Section 1938(a) of the
California Civil Code, Landlord hereby discloses to Tenant, and Tenant hereby
acknowledges, that the Project has not undergone inspection by a Certified
Access Specialist (CASp).  In addition, the following notice is hereby provided
pursuant to Section 1938(e) of the California Civil Code:  “A Certified Access
Specialist (CASp) can inspect the subject premises and determine whether the
subject premises comply with all of the applicable construction-related
accessibility standards under state law.  Although state law does not require a
CASp inspection of the subject premises, the commercial property owner or lessor
may not prohibit the lessee or tenant from obtaining a CASp inspection of the
subject premises for the occupancy or potential occupancy of the lessee or
tenant, if requested by the lessee or tenant.  The parties shall mutually agree
on the arrangements for the time and manner of the CASp inspection, the payment
of the fee for the CASp inspection, and the cost of making any repairs necessary
to correct violations of construction-related accessibility standards within the
premises.”  In furtherance of and in connection with such notice:  (i) Tenant,
having read such notice and understanding Tenant’s right to request and obtain a
CASp inspection, hereby elects not to obtain such CASp inspection and forever
waives its rights to obtain a CASp inspection with respect to the Premises,
Building and/or Project to the extent permitted by Legal Requirements; and (ii)
if the waiver set forth in clause (i) hereinabove is not enforceable pursuant to
Legal Requirements, then Landlord and Tenant hereby agree as follows (which
constitutes the mutual agreement of the parties as to the matters described in
the last sentence of the foregoing notice):  (A) Tenant shall have the one-time
right to request for and obtain a CASp inspection, which request must be made,
if at all, in a written notice delivered by Tenant to Landlord; (B) any CASp
inspection timely requested by Tenant shall be conducted (1) at a time mutually
agreed to by Landlord and Tenant, (2) in a professional manner by a CASp
designated by Landlord and without any testing that would damage the Premises,
Building or Project in any way, and (3) at Tenant’s sole cost and expense,
including, without limitation, Tenant’s payment of the fee for such CASp
inspection, the fee for any reports prepared by the CASp in connection with such
CASp inspection (collectively, the “CASp Reports”) and all other costs and
expenses in connection therewith; (C) the CASp Reports shall be delivered by the
CASp simultaneously to Landlord and Tenant; (D) Tenant, at its sole cost and
expense, shall be responsible for making any improvements, alterations,
modifications and/or repairs to or within the Premises to correct violations of
construction-related accessibility standards including, without limitation, any
violations disclosed by such CASp inspection; and (E) if such CASp inspection
identifies any improvements, alterations, modifications and/or repairs necessary
to correct violations of construction-related accessibility standards relating
to those items of the Building and Project located outside the Premises that are
Landlord’s obligation to repair as set forth in this Lease, then Landlord shall
perform such improvements, alterations, modifications and/or repairs as and to
the extent required by Legal Requirements to correct such violations, and Tenant
shall reimburse Landlord for the cost of such improvements, alterations,
modifications and/or repairs within 10 business days after Tenant’s receipt of
an invoice therefor from Landlord.

 

 

11

[gebp5rm3spaf000001.jpg]

 

--------------------------------------------------------------------------------

 

15.

OFAC.  Tenant is currently (a) in compliance with and shall at all times during
the Term of the Lease remain in compliance with the regulations of the Office of
Foreign Assets Control (“OFAC”) of the U.S. Department of Treasury and any
statute, executive order, or regulation relating thereto (collectively, the
“OFAC Rules”), (b) not listed on, and shall not during the term of the Lease be
listed on, the Specially Designated Nationals and Blocked Persons List, Foreign
Sanctions Evaders List, or the Sectoral Sanctions Identification List, which are
all maintained by OFAC and/or on any other similar list maintained by OFAC or
other governmental authority pursuant to any authorizing statute, executive
order, or regulation, and (c) not a person or entity with whom a U.S. person is
prohibited from conducting business under the OFAC Rules.  

16.

Brokers.  Landlord and Tenant each represents and warrants that it has not dealt
with any broker, agent or other person (collectively, “Broker”) in connection
with the transaction reflected in this Sixth Amendment and that no Broker
brought about this transaction, other than Hughes Marino and Cushman &
Wakefield.  Landlord and Tenant each hereby agrees to indemnify and hold the
other harmless from and against any claims by any Broker, other than Hughes
Marino and Cushman & Wakefield claiming a commission or other form of
compensation by virtue of having dealt with Tenant or Landlord, as applicable,
with regard to this Sixth Amendment.  

17.

Miscellaneous.

a.This Sixth Amendment is the entire agreement between the parties with respect
to the subject matter hereof and supersedes all prior and contemporaneous oral
and written agreements and discussions.  This Sixth Amendment may be amended
only by an agreement in writing, signed by the parties hereto.

b.This Sixth Amendment is binding upon and shall inure to the benefit of the
parties hereto, and their respective successors and assigns.

c.This Sixth Amendment may be executed in 2 or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.  Counterparts may be delivered via facsimile, electronic
mail (including pdf or any electronic signature process complying with the U.S.
federal ESIGN Act of 2000) or other transmission method and any counterpart so
delivered shall be deemed to have been duly and validly delivered and be valid
and effective for all purposes.  Electronic signatures shall be deemed original
signatures for purposes of this Sixth Amendment and all matters related thereto,
with such electronic signatures having the same legal effect as original
signatures.  

d.The signature page of any counterpart may be detached therefrom without
impairing the legal effect of the signature(s) thereon provided such signature
page is attached to any other counterpart identical thereto except having
additional signature pages executed by other parties to this Sixth Amendment
attached thereto.

e.Except as amended and/or modified by this Sixth Amendment, the Lease is hereby
ratified and confirmed and all other terms of the Lease shall remain in full
force and effect, unaltered and unchanged by this Sixth Amendment.  In the event
of any conflict between the provisions of this Sixth Amendment and the
provisions of the Lease, the provisions of this Sixth Amendment shall
prevail.  Whether or not specifically amended by this Sixth Amendment, all of
the terms and provisions of the Lease are hereby amended to the extent necessary
to give effect to the purpose and intent of this Sixth Amendment.

[Signatures are on the next page.]

 

 

12

[gebp5rm3spaf000001.jpg]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Sixth Amendment as of
the day and year first above written.

 

LANDLORD:

ARE-3535/3565 GENERAL ATOMICS COURT, LLC,

a Delaware limited liability company

 

 

 

By:

ALEXANDRIA REAL ESTATE EQUITIES, INC.,

 

 

a Maryland corporation,

managing member

 

 

 

 

By:

/s/ Eric Johnson

 

Its:

Senior Vice President – Real Estate Legal Affairs

 

 

 

TENANT:

FATE THERAPEUTICS, INC.,

 

a Delaware corporation

 

 

 

 

By:  

/s/ J. Scott Wolchko

 

Name:

J.Scott Wolchko

 

Title:

President and CEO

 

 

 

 

 

13

[gebp5rm3spaf000001.jpg]

 

--------------------------------------------------------------------------------

 

EXHIBIT A

Third Expansion Premises

 

 

 

 

 

[Graphic]

 

 

 

 

 

[gebp5rm3spaf000013.jpg]

 

--------------------------------------------------------------------------------

 

EXHIBIT B

Third Expansion Premises Work Letter

THIS THIRD EXPANSION PREMISES WORK LETTER dated May 31, 2018 (this “Third
Expansion Premises Work Letter”) is made and entered into by and between
ARE-3535/3565 GENERAL ATOMICS COURT, LLC, a Delaware limited liability company
(“Landlord”), and FATE THERAPEUTICS, INC., a Delaware corporation (“Tenant”),
and is attached to and made a part of that certain Lease Agreement dated as of
December 3, 2009, as amended by that certain First Amendment to Lease Agreement
dated as of October 1, 2011, as amended by that certain Second Amendment to
Lease Agreement dated as of September 30, 2013, as amended by that certain Third
Amendment to Lease Agreement dated as of September 2, 2014, as further amended
by that certain Fourth Amendment to Lease dated as of March 2, 2015, as further
amended by that certain Fifth Amendment to Lease dated as of June 1, 2016, and
as further amended by that certain Sixth Amendment to Lease Agreement dated of
even date herewith (as amended, the “Lease”), by and between Landlord and
Tenant.  Any initially capitalized terms used but not defined herein shall have
the meanings given them in the Lease.

1.General Requirements.

(a)Tenant’s Authorized Representative.  Tenant designates Jessica Francis and
Jim Serbia (either such individual acting alone, “Tenant’s Representative”) as
the only persons authorized to act for Tenant pursuant to this Third Expansion
Premises Work Letter.  Landlord shall not be obligated to respond to or act upon
any request, approval, inquiry or other communication (“Communication”) from or
on behalf of Tenant in connection with this Third Expansion Premises Work Letter
unless such Communication is in writing from Tenant’s Representative.  Tenant
may change either Tenant’s Representative at any time upon not less than 5
business days advance written notice to Landlord.  Neither Tenant nor Tenant’s
Representative shall be authorized to direct Landlord’s contractors in the
performance of Landlord’s Work (as hereinafter defined).

(b)Landlord’s Authorized Representative.  Landlord designates Michael D’Ambrosia
and Eric Hedblad (either such individual acting alone, “Landlord’s
Representative”) as the only persons authorized to act for Landlord pursuant to
this Third Expansion Premises Work Letter.  Tenant shall not be obligated to
respond to or act upon any request, approval, inquiry or other Communication
from or on behalf of Landlord in connection with this Third Expansion Premises
Work Letter unless such Communication is in writing from Landlord’s
Representative.  Landlord may change either Landlord’s Representative at any
time upon not less than 5 business days advance written notice to Tenant.
Landlord’s Representative shall be the sole persons authorized to direct
Landlord’s contractors in the performance of Landlord’s Work.

(c)Architects, Consultants and Contractors.  Landlord and Tenant hereby
acknowledge and agree that:  (i) the general contractor for the Tenant
Improvements shall be C2 Building Group, (ii) Gensler shall be the architect
(the “TI Architect”) for the Tenant Improvements, and (iii) any subcontractors
for the Tenant Improvements shall be selected by Landlord, subject to Tenant’s
approval, which approval shall not be unreasonably withheld, conditioned or
delayed.  

2.Tenant Improvements.

(a)Tenant Improvements Defined.  As used herein, “Tenant Improvements” shall
mean all improvements to the Third Expansion Premises of a fixed and permanent
nature as shown on the TI Construction Drawings, as defined in Section 2(c)
below.  Other than Landlord’s Work (as defined in Section 3(a) below, Landlord
shall not have any obligation whatsoever with respect to the finishing of the
Third Expansion Premises for Tenant’s use and occupancy.

 

B-1

[gebp5rm3spaf000001.jpg]

 

--------------------------------------------------------------------------------

 

(b)Tenant’s Space Plans.  Landlord and Tenant acknowledge and agree that that
certain plan attached hereto as Schedule 1 (the “Space Plan”) has been approved
by both Landlord and Tenant, subject to minor changes mutually agreed upon by
Landlord and Tenant.  Landlord and Tenant further acknowledge and agree that any
changes to the Space Plan constitute a Change Request the cost of which changes
shall be paid for out of the TI Fund (as defined in Section 5(e) below).

(c)Working Drawings.  Landlord shall cause the TI Architect to prepare and
deliver to Tenant for review and comment construction plans, specifications and
drawings for the Tenant Improvements (“TI Construction Drawings”), which TI
Construction Drawings shall be prepared substantially in accordance with the
Space Plan.  Tenant shall be solely responsible for ensuring that the TI
Construction Drawings reflect Tenant’s requirements for the Tenant
Improvements.  Tenant shall deliver its written comments on the TI Construction
Drawings to Landlord not later than 10 business days after Tenant’s receipt of
the same; provided, however, that Tenant may not disapprove any matter that is
consistent with the Space Plan without submitting a Change Request.  Landlord
and the TI Architect shall consider all such comments in good faith and shall,
within 10 business days after receipt, notify Tenant how Landlord proposes to
respond to such comments, but Tenant’s review rights pursuant to the foregoing
sentence shall not delay the design or construction schedule for the Tenant
Improvements.  Any disputes in connection with such comments shall be resolved
in accordance with Section 2(d) hereof.  Provided that the design reflected in
the TI Construction Drawings is consistent with the Space Plan, Tenant shall
approve the TI Construction Drawings submitted by Landlord, unless Tenant
submits a Change Request.  Once approved by Tenant, subject to the provisions of
Section 4 below, Landlord shall not materially modify the TI Construction
Drawings except as may be reasonably required in connection with the issuance of
the TI Permit (as defined in Section 3(b) below).

(d)Approval and Completion.  It is hereby acknowledged by Landlord and Tenant
that the TI Construction Drawings must be completed and approved no later than
July 6, 2018, in order for the Landlord’s Work to be Substantially Complete by
the Target Third Expansion Premises Commencement Date (as defined in the
Lease).  Upon any dispute regarding the design of the Tenant Improvements, which
is not settled within 10 business days after notice of such dispute is delivered
by one party to the other, Tenant may make the final decision regarding the
design of the Tenant Improvements, provided (i) Tenant acts reasonably and such
final decision is either consistent with or a compromise between Landlord’s and
Tenant’s positions with respect to such dispute, (ii) that all increases in
costs and expenses resulting from any such decision by Tenant shall be payable
out of the TI Fund, and (iii) Tenant’s decision will not affect the base
Building, structural components of the Building or any Building systems.  Any
changes to the TI Construction Drawings following Landlord’s and Tenant’s
approval of same requested by Tenant shall be processed as provided in Section 4
hereof.

3.Performance of Landlord’s Work.

(a)Definition of Landlord’s Work.  As used herein, “Landlord’s Work” shall mean
the work of constructing the Tenant Improvements.

(b)Commencement, Permitting and Progress.  Landlord shall commence construction
of the Tenant Improvements upon obtaining a building permit (the “TI Permit”)
authorizing the construction of the Tenant Improvements consistent with the TI
Construction Drawings approved by Tenant.  The cost of obtaining the TI Permit
shall be payable from the TI Fund.  Tenant shall assist Landlord in obtaining
the TI Permit.  If any Governmental Authority having jurisdiction over the
construction of Landlord’s Work or any portion thereof shall impose terms or
conditions upon the construction thereof that:  (i) are inconsistent with
Landlord’s obligations hereunder, (ii) increase the cost of constructing
Landlord’s Work, or (iii) will materially delay the construction of Landlord’s
Work, Landlord and Tenant shall reasonably and in good faith seek means by which
to mitigate or eliminate any such adverse terms and conditions.

During the construction of the Tenant Improvements, Landlord, Tenant’s Project
Manager and the general contractor (and any other parties reasonably necessary
as determined by the general contractor) will meet on a weekly basis to review
and discuss the progress of the Landlord’s Work and any claimed

 

B-2

[gebp5rm3spaf000001.jpg]

 

--------------------------------------------------------------------------------

 

Tenant Delays, Force Majeure events or other delays in the schedule of
Substantial Completion of the Landlord’s Work.

(c)Completion of Landlord’s Work.  Landlord shall (i) diligently prosecute
Landlord’s Work, and (ii) use diligent efforts to substantially complete or
cause to be substantially completed Landlord’s Work in a good and workmanlike
manner, in compliance in all material respects with the TI Permit, the TI
Construction Drawings and applicable Legal Requirements subject, in each case,
to Minor Variations and normal “punch list” items of a non-material nature that
do not interfere with the use of the Third Expansion Premises (“Substantial
Completion” or “Substantially Complete”).  Upon Substantial Completion of
Landlord’s Work, Landlord shall require the TI Architect and the general
contractor to execute and deliver, for the benefit of Tenant and Landlord, a
Certificate of Substantial Completion in the form of the American Institute of
Architects (“AIA”) document G704.  For purposes of this Third Expansion Premises
Work Letter, “Minor Variations” shall mean any modifications reasonably
required:  (i) to comply with all applicable Legal Requirements and/or to obtain
or to comply with any required permit (including the TI Permit); (ii) to comply
with any request by Tenant for modifications to Landlord’s Work; (iii) to
comport with good design, engineering, and construction practices that are not
material; or (iv) to make reasonable adjustments for field deviations or
conditions encountered during the construction of Landlord’s Work.  

(d)Selection of Materials.  Where more than one type of material or structure is
indicated on the TI Construction Drawings approved by Landlord and Tenant, the
option will be selected at Landlord’s sole and absolute discretion.  As to all
building materials and equipment that Landlord is obligated to supply under this
Third Expansion Premises Work Letter, Landlord shall select the manufacturer
thereof in its sole and absolute discretion.

(e)Delivery of the Third Expansion Premises.  When Landlord’s Work is
Substantially Complete, subject to the remaining terms and provisions of this
Section 3(e) (including, without limitation, Landlord’s obligation to complete
any punch list items), Tenant shall accept the Third Expansion
Premises.  Tenant’s acceptance of the Premises shall in no event limit
Landlord’s maintenance obligations with respect to the Third Expansion Premises
pursuant to Section 13 of the Lease. Tenant’s taking possession and acceptance
of the Third Expansion Premises shall not constitute a waiver of:  (i) any
warranty with respect to workmanship (including installation of equipment) or
material (exclusive of equipment provided directly by manufacturers), (ii) any
non-compliance of Landlord’s Work with applicable Legal Requirements, or (iii)
any claim that Landlord’s Work was not completed substantially in accordance
with the TI Construction Drawings (subject to Minor Variations and such other
changes as are permitted hereunder) (collectively, a “Construction
Defect”).  Tenant shall have one year after Substantial Completion within which
to notify Landlord of any such Construction Defect discovered by Tenant, and
Landlord shall use reasonable efforts to remedy or cause the responsible
contractor to remedy any such Construction Defect within 30 days
thereafter.  Notwithstanding the foregoing, Landlord shall not be in default
under the Lease if the applicable contractor, despite Landlord’s reasonable
efforts, fails to remedy such Construction Defect within such 30-day period.  If
the contractor fails to remedy such Construction Defect within a reasonable
time, Landlord shall cause the Construction Defect to be remedied within a
reasonable period.

Tenant shall be entitled to receive the benefit of all construction warranties
and manufacturer’s equipment warranties relating to equipment installed in the
Third Expansion Premises.  If requested by Tenant, Landlord shall attempt to
obtain extended warranties from manufacturers and suppliers of such equipment,
but the cost of any such extended warranties shall be borne solely by
Tenant.  Landlord shall promptly undertake all punch list items and shall use
reasonable efforts to complete such punch list items within 30 days after the
Substantial Completion of the Tenant Improvements.

 

B-3

[gebp5rm3spaf000001.jpg]

 

--------------------------------------------------------------------------------

 

(f)Third Expansion Premises Commencement Date Delay.  Except as otherwise
provided in the Lease, Delivery of the Third Expansion Premises shall occur when
Landlord’s Work has been Substantially Completed, except to the extent that
completion of Landlord’s Work shall have been actually delayed by any one or
more of the following causes (“Tenant Delay”):

(i)Tenant’s Representative was not available within 2 business days to give or
receive any Communication or to take any other action required to be taken by
Tenant hereunder;

(ii)Tenant’s request for Change Requests (as defined in Section 4(a) below)
whether or not any such Change Requests are actually performed;

(iii)Construction of any Change Requests;

(iv)Tenant’s request for materials, finishes or installations requiring
unusually long lead times, provided that promptly after Landlord learns of such
long lead times, Landlord informs Tenant that the requested items will require
unusually long lead times;

(v)Tenant’s delay in reviewing, revising or approving plans and specifications
beyond the periods set forth herein;

(vi)Tenant’s delay in providing information critical to the normal progression
of the Project.  Tenant shall provide such information as soon as reasonably
possible, but in no event longer than one week after receipt of any request for
such information from Landlord;

(vii)Tenant’s delay in making payments to Landlord for Excess TI Costs (as
defined in Section 5(e) below); or

(viii)Any other act or omission by Tenant or any Tenant Party (as defined in the
Lease), or persons employed by any of such persons.

If Delivery is delayed for any of the foregoing reasons, then Landlord shall
cause the TI Architect to certify the date on which the Tenant Improvements
would have been completed but for such Tenant Delay and such certified date
shall be the date of Delivery.  Landlord shall provide Tenant with written
notice (which notice may be made via email) of any Tenant Delay promptly after
the occurrence of the same.

4.Changes.  Any changes requested by Tenant to the Tenant Improvements after the
delivery and approval by Landlord of the Space Plan shall be requested and
instituted in accordance with the provisions of this Section 4 and shall be
subject to the written approval of Landlord and the TI Architect, such approval
not to be unreasonably withheld, conditioned or delayed.

(a)Tenant’s Request For Changes.  If Tenant shall request changes to the Tenant
Improvements (“Changes”), Tenant shall request such Changes by notifying
Landlord in writing in substantially the same form as the AIA standard change
order form (a “Change Request”), which Change Request shall detail the nature
and extent of any such Change.  Such Change Request must be signed by Tenant’s
Representative.  Landlord shall, before proceeding with any Change, respond to
Tenant as soon as is reasonably possible with an estimate of:  (i) the time it
will take, and (ii) the architectural and engineering fees and costs that will
be incurred, to analyze such Change Request (which costs shall be paid by Tenant
to the extent actually incurred, whether or not such change is
implemented).  Landlord shall thereafter submit to Tenant in writing, within 5
business days of receipt of the Change Request (or such longer period of time as
is reasonably required depending on the extent of the Change Request), an
analysis of the additional cost or savings involved, including, without
limitation, architectural and engineering costs and the period of time, if any,
that the Change will extend the date on which Landlord’s Work will be
Substantially Complete.  Any such delay in the completion of Landlord’s

 

B-4

[gebp5rm3spaf000001.jpg]

 

--------------------------------------------------------------------------------

 

Work caused by a Change, including any suspension of Landlord’s Work while any
such Change is being evaluated and/or designed, shall be Tenant Delay.

(b)Implementation of Changes.  If Tenant:  (i) approves in writing the cost or
savings and the estimated extension or reduction in the time for completion of
Landlord’s Work, if any, and (ii) deposits with Landlord 50% of the Excess TI
Costs required in connection with such Change, Landlord shall cause the approved
Change to be instituted.  Notwithstanding any approval or disapproval by Tenant
of any estimate of the delay caused by such proposed Change, the TI Architect’s
determination of the amount of Tenant Delay in connection with such Change shall
be final and binding on Landlord and Tenant.

5.Costs.

(a)Budget For Tenant Improvements.  Before the commencement of construction of
the Tenant Improvements, Landlord shall obtain a detailed breakdown by trade of
the costs incurred or that will be incurred in connection with the design and
construction of the Tenant Improvements (the “Budget”).  The Budget shall be
based upon the TI Construction Drawings approved by Tenant and shall include a
payment to Landlord of administrative rent (“Administrative Rent”) equal to 2%
of the TI Allowance for monitoring and inspecting the construction of the Tenant
Improvements and Changes, which sum shall be payable from the TI Fund (as
defined in Section 5(e).  Administrative Rent shall include, without limitation,
all out-of-pocket costs, expenses and fees incurred by or on behalf of Landlord
arising from, out of, or in connection with monitoring the construction of the
Tenant Improvements and Changes, and shall be payable out of the TI Fund.  If
the Budget is greater than the TI Allowance, Tenant shall deposit with Landlord
the difference, in cash, prior to the commencement of construction of the Tenant
Improvements or Changes, for disbursement by Landlord as described in Section
5(e).

(b)TI Allowance.  Landlord shall provide to Tenant a tenant improvement
allowance (the “TI Allowance”) of $1,850,000.  The TI Allowance shall be
disbursed in accordance with this Work Letter.

(c)Costs Includable in TI Fund.  The TI Fund shall be used solely for the
payment of design, permits and construction costs in connection with the
construction of the Tenant Improvements, including, without limitation, the cost
of electrical power and other utilities used in connection with the construction
of the Tenant Improvements, the cost of preparing the Space Plan and the TI
Construction Drawings, all costs set forth in the Budget, including Landlord’s
Administrative Rent, Landlord’s out-of-pocket expenses, costs resulting from
Tenant Delays and the cost of Changes (collectively, “TI Costs”).  Except as
expressly set forth below, the TI Fund shall not be used to purchase any
furniture, personal property or other non-Building system materials or
equipment, including, but not limited to, Tenant’s voice or data cabling,
non-ducted biological safety cabinets and other scientific equipment not
incorporated into the Tenant Improvements.

(d)Project Management Fee.  Landlord hereby agrees to pay to Serbia Consulting
Group (“Tenant’s Project Manager”) a project management fee equal to $50,000 in
order for Tenant’s Project Manager to serve as Tenant’s project manager in
connection with the Tenant Improvements (“Project Management Fee”).  For
Clarity, the Project Management Fee is in addition to the TI Allowance and not
payable from the TI Fund.

(e)Excess TI Costs.  Landlord shall have no obligation to bear any portion of
the cost of any of the Tenant Improvements except to the extent of the TI
Allowance.  If at any time the remaining TI Costs under the Budget exceed the
remaining unexpended TI Allowance, Tenant shall deposit with Landlord, as a
condition precedent to Landlord’s obligation to complete the Tenant
Improvements, 50% of the then current TI Cost in excess of the remaining TI
Allowance (“Excess TI Costs”) and the remaining 50% of the Excess TI Costs upon
Substantial Completion of the Tenant Improvements.  If Tenant fails to deposit
any Excess TI Costs with Landlord, Landlord shall have all of the rights and
remedies set forth in the Lease for nonpayment of Rent (including, but not
limited to, the right to interest at the Default Rate and the right to assess a
late charge).  For purposes of any litigation instituted with regard to such
amounts, those amounts will be deemed Rent under the Lease.  The TI Allowance
and Excess TI Costs

 

B-5

[gebp5rm3spaf000001.jpg]

 

--------------------------------------------------------------------------------

 

are herein referred to as the “TI Fund.”  Funds deposited by Tenant shall be the
first disbursed to pay TI Costs.  Notwithstanding anything to the contrary set
forth in this Section 5(e), Tenant shall be fully and solely liable for TI Costs
and the cost of Minor Variations in excess of the TI Allowance.  If upon
completion of the Tenant Improvements and the payment of all sums due in
connection therewith there remains any undisbursed portion of the TI Fund,
Tenant shall be entitled to such undisbursed TI Fund solely to the extent of any
Excess TI Costs deposit Tenant has actually made with Landlord.  

6.Tenant Access.

(a)Tenant’s Access Rights.  Landlord hereby agrees to permit Tenant (including
Tenant’s Representative and Tenant’s Project Manager) access, at Tenant’s sole
risk and expense, to the Third Expansion Premises (i) 60 days prior to the Third
Expansion Premises Commencement Date to perform any data cabling work and 30
days prior to the Third Expansion Premises Commencement Date to perform any
other work (such data cabling and other work, “Tenant’s Work”) required by
Tenant other than Landlord’s Work, provided that such Tenant’s Work is
coordinated with the TI Architect and the general contractor, and complies with
the Lease and all other reasonable restrictions and conditions Landlord may
impose, and (ii) prior to the completion of Landlord’s Work, to, at Tenant’s
election and not as an obligation, inspect and observe work in process to
determine, in Tenant’s estimation, if Landlord’s Work proceeding in accordance
with the TI Construction Drawings, the TI Permit and the schedule; all such
access shall be during normal business hours or at such other times as are
reasonably designated by Landlord.  Any entry by Tenant shall comply with all
established safety practices of Landlord’s contractor and Landlord until
completion of Landlord’s Work and acceptance thereof by Tenant.

(b)No Interference.  Neither Tenant nor any Tenant Party (as defined in the
Lease) shall interfere with the performance of Landlord’s Work, nor with any
inspections or issuance of final approvals by applicable Governmental
Authorities, and upon any such interference, Landlord shall have the right to
exclude Tenant and any Tenant Party from the Third Expansion Premises until
Substantial Completion of Landlord’s Work.

(c)No Acceptance of Third Expansion Premises.  The fact that Tenant may, with
Landlord’s consent, enter into the Third Expansion Premises prior to the date
Landlord’s Work is Substantially Complete for the purpose of performing Tenant’s
Work shall not be deemed an acceptance by Tenant of possession of the Third
Expansion Premises, but in such event Tenant shall defend with counsel
reasonably acceptable by Landlord, indemnify and hold Landlord harmless from and
against any loss of or damage to Tenant’s property, completed work, fixtures,
equipment, materials or merchandise, and from liability for death of, or injury
to, any person, caused by the act or omission of Tenant or any Tenant Party.

7.Miscellaneous.

(a)Consents.  Whenever consent or approval of either party is required under
this Third Expansion Premises Work Letter, that party shall not unreasonably
withhold, condition or delay such consent or approval, unless expressly set
forth herein to the contrary.

(b)Modification.  No modification, waiver or amendment of this Third Expansion
Premises Work Letter or of any of its conditions or provisions shall be binding
upon Landlord or Tenant unless in writing signed by Landlord and Tenant.

(c)No Default Funding.  In no event shall Landlord have any obligation to fund
any of the TI Costs or perform any Landlord’s Work during any period that Tenant
is in Default under the Lease.




 

B-6

[gebp5rm3spaf000001.jpg]

 

--------------------------------------------------------------------------------

 

Schedule 1

Space Plan

 

 

 

 

 

[Graphic]

 

B-7

[gebp5rm3spaf000001.jpg]

 